DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4-11 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Savage, US-PGPub 2007/0137497.
Regarding claim 1, Savage teaches a deep fryer system (fryer 10, Fig. 1; see Abstract), comprising: a cooking vat (cooking vat comprised of fry vat 11 and overflow portion 12, Fig. 1) including a cooking portion (fry vat 11, Fig. 1), and a cleaning zone portion (overflow portion 12, Fig. 1); a flow separation portion (flow separation portion defined by unnumbered partial wall between fry vat 11 and overflow portion 12, Figs. 1-2) disposed within the cooking vat (see Figs. 1-2), substantially separating the cooking portion and the cleaning zone portion of the cooking vat (see Figs. 1-2), the flow separation portion having a gap (separating channel 23, Fig. 2) at a top portion thereof (see Figs. 1-2) to permit cooking fluid to flow between the gap from the cooking portion of the vat to the cleaning zone portion of the vat (see para [0034] Oil flows from vat 11 through the separating channel 23 and into the overflow area 12);

Regarding claim 2, Savage teaches the deep fryer system wherein the flow separation portion disposed within the cooking vat substantially separating the cooking portion and the cleaning zone portion of the cooking vat is an integral portion of a unitary cooking vat comprising the cooking portion and the cleaning zone portion of the cooking vat with the flow separation portion disposed between the cooking portion and the cleaning zone portion of the cooking vat (see Figs. 1-3B; para [0024] - '...may be made from a single stamping...').
Regarding claims 4-5,7, 9-10, Savage discloses the deep fryer system of claim 1 wherein the cooking vat has rounded interior corners (see rounded interior corners of said cooking vat, Figs. 1-3B).
As per claim 5, Savage discloses a cooking system (fryer 10, Fig. 1; see Abstract), comprising:

a cooking vat (cooking vat comprised of fry vat 11 and overflow portion 12, Fig. 1) including a cooking portion (fry vat 11, Fig. 1), and a cleaning zone portion (overflow portion 12, Fig. 1); a flow separation portion (flow separation portion defined by unnumbered partial wall between fry vat 11 and overflow portion 12, Figs. 1-2) disposed within the cooking vat (see Figs. 1-2), substantially separating the cooking portion and the cleaning zone portion of the cooking vat (see Figs. 1-2);
an inlet (valve 33, Figs. 3A-B) introducing a flow of cooking fluid into the cooking vat (valve 33 acts as an inlet, as it represents the end of an unnumbered piping line from pump 16, which pumps cooking oil, Figs. 1-3B; para [0035] - '...the flow of cooking oil is from the overflow area to the pump and then to heat exchanger 19... There may also be a valve 33 between heat exchanger 19 and vat 11'), and directing the flow of cooking fluid from the cooking portion of the vat to the cleaning zone portion of the vat (see para [0034] - 'Oil flows from vat 11 through the separating channel 23 and into the overflow area 12'); a cleaning mechanism (primary screen 13, secondary screen 14, Figs. 1-3B) disposed in the cleaning zone portion of the vat (see Figs. 1-3B), the cleaning mechanism receiving the flow of cooking fluid and filtering debris from a volume of the flow of cooking fluid passing over the cleaning mechanism (see para [0022] - During operation of fryer 10, oil is intended to flow from vat 11 to overflow portion 12, so that hot oil impinges on primary straining screen 13 and secondary straining screen 14, which are normally kept in overflow portion 12. Hot oil is thus filtered or screened through screens 13, 14 before the oil is led to pump 16').
Regarding claim 6, Savage teaches the cooking system of claim 5 wherein the system is a deep fryer (fryer 10 is a deep fryer, Fig. 1; see Abstract) and the cooking fluid is cooking oil (see Abstract).
As per claim 7, Savage discloses the cooking system of claim 5 wherein, the flow separation portion has a gap (separating channel 23,


Regarding claim 8, Savage discloses the cooking system of claim 5 wherein, the inlet directs the flow of cooking fluid in a downward direction into the cooking vat (see how valve 33 is pointed in a downward direction, Figs. 3A-B).
Regarding claim 11, Savage discloses the cooking system of claim 5 wherein, the cleaning mechanism includes a cleaning tray (primary screen 13, secondary screen 14 are trays, Figs. 1-3B) having a perforated portion (meshes 13b, 14b, filter aid 14c, Fig. 1) receiving the flow of cooking fluid and filtering debris from the volume of the flow of cooking fluid passing over the cleaning tray (see para [0022] -'During operation of fryer 10, oil is intended to flow from vat 11 to overflow portion 12, so that hot oil impinges on primary straining screen 13 and secondary straining screen 14, which are normally kept in overflow portion 12. Hot oil is thus filtered or screened through screens 13,14 before the oil is led to pump 16').

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage in view of Dorsten, US-PGPub 2007/0251397.
Regrading claim 3, Savage discloses the deep fryer system of claim 1 but does not explicitly disclose wherein the cleaning tray disposed in the cleaning zone portion further comprises a pivot holding the cleaning tray in position for actuation between a first position and a second position; or
the deep fryer system further comprises an actuator actuating the cleaning tray, relative to the pivot, between the first position and the second position. However, Dorsten teaches a frying system (system 10, Figs. 1-3; para [0039] - '...a fry vat that deep fries food items...') comprising a tray (receiving tray 20, Figs. 4, 9) that serves to separate oil and other particles from food (para [0054] - 'Additionally, any stray bits of food or excess oil that may still be draining from food items will also pass through apertures 26 and fall into a waste retrieval collector...'), the tray being pivotable (see Figs. 4, 9; paras [0050-0051]) by an actuator (para [0050] - '...the pivotable food receiving tray 20 is powered by a tray motor (not shown)...') between a first position (substantially horizontal position, Figs. 3-4) and a second position (substantially vertical position, Fig. 9; see para [0051]). It would have been obvious to a person having ordinary skill in the art to have replaced the handles of the cleaning tray disclosed by Savage with a machine-actuated pivot assembly as taught by Dorsten, thereby allowing for the possibility of automated disposal of any food debris entrained by said cleaning tray.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage in view of Dorsten, US-PGPub 2007/0251397, and Son, KR 101437002.


Regarding claim 12, Savage discloses the cooking system of claim 5 but does not explicitly disclose wherein the cleaning mechanism includes a cleaning conveyor receiving the flow of cooking fluid and conveying filtered debris from the volume of the flow of cooking fluid into a debris disposal mechanism. Son teaches a cooking system (frying apparatus 100, Figs. 1-2) comprising a cooking vat (frying container 120, Figs. 1-2) and a cleaning conveyor (conveyor 110, Fig. 2) that receives a flow of cooking fluid (see paras [0046], [0072-0073], [0078]) and conveys filtered debris (fry residue B, Fig. 2) into a debris disposal mechanism (residue container 112, Fig. 2). Accordingly, it would have been obvious to a person having ordinary skill in the art to have further employed the cleaning conveyor as taught by Son in concert with the cleaning mechanism disclosed by Savage, thereby allowing for automated disposal of filtered food when personnel are unavailable to remove the manually operated cleaning mechanism as automation of such processes is well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRESTON SMITH whose telephone number is (571)270-7084.  The examiner can normally be reached on M-F 10:30 AM -8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRESTON SMITH/               Examiner, Art Unit 1792